DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly amended claim limitations were not explicitly taught in the Applicant’s originally filed disclosure.  The only description of “depth” in the Applicant’s originally filed disclosure is how it was originally claimed (as of 5/19/20) in claims 1 and 12 (i.e. “depth of the slot in any direction of a cross section of the wire-winding part is less than or equal to a distance between two points that are the farthest away from each other on the cross section of the wire-winding part”).  Nowhere in the Applicant’s disclosure does it describe the depth of the slot as currently amended in the claim language.  The Examiner suggests the Applicant revert the description of the depth of the slot back to how it was originally disclosed.  The Examiner will examine the claims as they were previously filed since the amended limitations were not described in the original specification and are considered new matter.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee et al. (2017/0278619).  Regarding independent claim 1, Lee teaches (Figs. 1 and 2) a coil, comprising: 
an output terminal (top right end of coil); 
an input terminal (top left end of coil); and 
a wire-winding part (11-1) that is connected between the output terminal and the input terminal, 
wherein a slot (111-1 thru 111-7) is disposed on at least a part of the wire-winding part, and a depth of the slot in any direction of a cross section of the wire-winding part is less than or equal to a distance between two points that are the farthest away from each other on the cross section of the wire- winding part, to reduce an eddy current loss caused in the coil by a magnetic field; 
wherein the wire-winding part is a metal conductor made through spiral winding, and wherein the input terminal and the output terminal are configured to connect the wire- winding part to an external circuit (i.e. a smart phone). ([0047]-[0053])
Regarding claim 2, Lee teaches the slot extends in a winding length direction of the wire-winding part, and a length of the slot is equal to a length of the wire-winding part; or the slot is disposed in segments in a winding length direction of the wire-winding part, and a length of the slot is less than a length of the wire-winding part. ([0052])
Regarding claim 3, Lee teaches a width (diameter) of at least one turn of winding of the wire-winding part (outer most winding) is not equal to a width of other windings (inner windings). (Fig. 2)
Regarding claim 4, Lee teaches a width of the wire-winding part increases as a winding radius increases, and wherein a width of an inner ring of the wire-winding part is less than a width of an outer ring of the wire-winding part. (Fig. 2)
Regarding claim 5, Lee teaches when the slot cuts through the wire-winding part in any direction of the cross section of the winding part, the slot enables at least a part of the wire-winding part to form at least two conductive paths that are connected in parallel, and a parallel connection point of the at least two conductive paths that are connected in parallel is disposed on an uncut part of the wire-winding part, or is disposed on the input terminal and the output terminal, or is directly disposed on a connection terminal of the external circuit. (Fig. 2; [0052], [0053])
Regarding claim 6, Lee teaches the coil being a two-layer coil, and the slot is disposed on at least one layer of the coil. ([0047], [0052])
Regarding claim 7, Lee teaches the coil is a two-layer coil, the wire-winding part of the coil comprises a first-layer wire-winding part (Fig. 2) and a second-layer wire-winding part (Fig. 9), wherein the input terminal or the output terminal is located at a first layer of the coil or a second layer of the coil; 
the output terminal comprises a first part of the output terminal and a second part of the output terminal; 
one end of the first part of the output terminal is connected to an innermost-turn coil of the first-layer wire-winding part, and the first part of the output terminal and the first-layer wire- winding part are located on a same plane (in Fig. 2); and 
the second part of the output terminal and the second-layer wire-winding part are located on a same plane (Fig. 9), one end of the second part of the output terminal (right vertical coil part) is used as an output end of the coil and is connected to the external circuit, and the other end of the second part of the output terminal and the other end of the first part of the output terminal are connected in series via a through hole disposed between the first-layer wire-winding part and the second-layer wire-winding part. ([0065]; also other examples of how/where the coil layers are connected are taught in Figs. 11-16; [0070], [0074], [0075])
Regarding claim 8, Lee teaches one end of the input terminal is connected to an outermost turn of the first-layer wire-winding part (Fig. 2; left vertical coil (near A)) or the second-layer wire-winding part, and the other end is connected to the external circuit. ([0075])
Regarding claim 9, Lee teaches the first-layer wire-winding part and the second-layer wire-winding part are separately cut off at the input terminal or the output terminal, and the first-layer wire-winding part and the second-layer wire-winding part are connected in parallel via the through hole. (Figs. 2 and 9; [0065])
Regarding claim 10, Lee teaches there are one or more slots, and a projection shape of the slot on a plane of the coil comprises one or more of a strip shape, a hole shape, an arc shape, a wavy shape, and a comb shape. (Figs. 2 and 3; [0052], [0055])
Regarding claim 11, Lee teaches a projection shape of the wire-winding part on the plane of the coil is a ring shape, an elliptical ring shape, or an irregular ring shape. (Fig. 2; [0063])
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0278619) and Park (2018/0205268).  Regarding independent claim 12, Lee teaches a wireless charging receiving apparatus of a mobile terminal (i.e. a smartphone) comprising a coil, as described above.  Lee fails to explicitly teach the apparatus comprising a matching circuit, AC/DC conversion module, and a control unit.  
Park teaches a similar wireless charging receiving apparatus of a mobile terminal (Fig. 4) to that of Lee.  Park teaches the wireless charging receiving apparatus being a smartphone ([0034]), just like Lee’s receiving apparatus.  Park also teaches the apparatus comprising: a matching circuit (2200); an AC/DC conversion module (2300), a control unit (2600), and a coil (2100); 
wherein the matching circuit is connected between the coil and the AC/DC conversion module, and is configured to generate resonance with the coil; and 
wherein the control unit is configured to control the AC/DC conversion module to convert an alternating current signal received by the coil into a direct current signal, to supply power to a load (2500) in the mobile terminal. ([0064])
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have Lee’s wireless charging receiving apparatus (i.e. smartphone) comprising a matching circuit, AC/DC conversion module, and control circuit, since Lee was silent as to the circuitry entailed in the smartphone and Park teaches an obvious example of the circuitry included in a smartphone, which would allow for proper receiving of energy and providing it to a battery to charge.
Regarding claim 13, Lee teaches the wireless charging receiving apparatus of the mobile terminal further comprises a magnetic conductive sheet (40-1), the magnetic conductive sheet is disposed on a side, away from a transmission apparatus, of a plane of the coil, and is configured to prevent leakage of a magnetic field generated by the wire-winding part, wherein the transmission apparatus is configured to charge the wireless charging receiving apparatus of the mobile terminal.  (Fig. 18; [0111]-[0115])
Regarding claim 14, Lee teaches there being two coils (11-1, 12-1; Figs. 2 and 9).
Response to Arguments
8.	Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive.  As explained above, the Examiner believes that the amended limitations to claims 1 and 12 were not taught in the Applicant’s original disclosure and is therefore new matter.
Additionally, if these limitations were taught in the Applicant’s disclosure, the Examiner provided that it would have been obvious, in view of Lee, to teach the amended claims.  For example, Figs. 1 and 2 of Lee show that the coils are wider than they are tall, and at paragraph 0053 Lee discusses the idea that coils are becoming wider and causing eddy currents.  Therefore, the Examiner believes it would be obvious to have the depth of the slots in Lee’s invention to be less than or equal to a width of the wire-winding part, since the deepest a slot can go is still less than the width of the wire-winding part.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
10-7-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836